Case 3:18-cv-17682-MAS-TJB Document 1-1 Filed 12/28/18 Page 1 of 22 PagelD: 18

Brett M. Anders, Esq. (Bar ID #015201997)
Eliza L. Lloyd, Esq. (Bar ID #111352014)
JACKSON LEWIS P.C.

220 Headquarters Plaza

East Tower, 7th Floor

Morristown, New Jersey 07960

(973) 538-6890

ATTORNEYS FOR DEFENDANT

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
MARGARET GALLAGHER,
Hon. ,US.D TI.
Plaintiff,
Civil Action No. - C/o)
v.
IQVIA NOTICE GF COMPLIANCE WITH
° 28 U.S.C. § 1446(d)
Defendant.
TO: William T. Walsh, Clerk of Court

United States District Court for the District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse

402 East State Street, Room 2020

Trenton, NJ 08608

Charles Z. Schaik, Esq.

Savo, Schalk, Gillespie, O’Grodnick & Fisher, P.A.
77 North Bridge Street

Somerville, NJ 08876

Attorneys for Plaintiff

Pursuant to the requirements of 28 U.S.C. §1446(d), on December 28, 2018, a Notice of

Filing of Petition for Removal, a true copy of which is attached hereto, has been sent to the Clerk

of the Superior Court of New Jersey, Law Division, Somerset County for filing,
Case 3:18-cv-17682-MAS-TJB Document 1-1 Filed 12/28/18 Page 2 of 22 PagelD: 19

Dated: December 28, 2018

440609
4821-4866-0610, v. 1

By:

Respectfully submitted,

JACKSON LEWIS P.C.

220 Headquarters Plaza

East Tower, 7th Floor
Morristown, New Jersey 07960

/s/ Brett M. Anders
Brett M. Anders
Eliza L. Lloyd
Attorneys for Defendant

 
Case 3:18-cv-17682-MAS-TJB Document 1-1 Filed 12/28/18 Page 3 of 22 PagelD: 20

Brett M. Anders, Esq. (Bar ID #015201997)
Eliza L. Lloyd, Esq. (Bar ID #111352014)
JACKSON LEWIS P.C.

220 Headquarters Plaza

East Tower, 7th Floor

Morristown, New Jersey 07960

(973) 538-6890

ATTORNEYS FOR DEFENDANT

MARGARET GALLAGHER, : SUPERIOR COURT OF NEW JERSEY
: LAW DIVISION: SOMERSET COUNTY
Plaintiff, : DOCKET NO.: SOM-L-001482-18
v. Civil Action
IQVIA, : NOTICE OF FILING OF NOTICE

AND PETITION FOR REMOVAL
Defendant.

TO: Clerk, Superior Court of New Jersey
Somerset County Courthouse
20 North Bridge Street
P.O. Box 3000
Somerville, NJ 08876-1262

Charles Z. Schalk, Esq.

Savo, Schalk, Gillespie, O’Grodnick & Fisher, P_A.

77 North Bridge Street

Somerville, NJ 08876

Attormeys for Plaintiff

‘PLEASE TAKE NOTICE that on December 28, 2018, Defendant IQVIA Inc.
(improperly pled as “IQVIA”) (“Defendant”) electronically filed a Notice and Petition for
Removal of this action to the United States District Court for the District of New Jersey with that
court.

PLEASE TAKE FURTHER NOTICE that in accordance with 28 U.S.C. § 1446,

Defendant is submitting a true and correct copy of that Notice and Petition for Removal, which is
Case 3:18-cv-17682-MAS-TJB Document 1-1 Filed 12/28/18 Page 4 of 22 PagelD: 21

attached hereto as Exhibit 1, for filing with the Superior Court of New Jersey, Law Division,
Somerset County.
Respectfully submitted,

JACKSON LEWIS P.C.

220 Headquarters Plaza

East Tower, 7th Floor
Morristown, New Jersey 07960

By: /s/ Brett M. Anders
Brett M. Anders
Eliza L. Lloyd
Attorneys for Defendant

Dated: December 28, 2018

440608
4849-2050-5730, v. 1
Case 3:18-cv-17682-MAS-TJB Document 1-1 Filed 12/28/18 Page 5 of 22 PagelD: 22

EXHIBIT “1”
Case 3:18-cv-17682-MAS-TJB Document 1-1 Filed 12/28/18 Page 6 of 22 PagelD: 23

Brett M. Anders, Esq. (Bar ID #015201997)
Eliza L. Lloyd, Esq. (Bar ID #111352014)
JACKSON LEWIS P.C.

220 Headquarters Plaza

East Tower, 7th Floor

Morristown, New Jersey 07960

(973) 538-6890

ATTORNEYS FOR DEFENDANT

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

MARGARET GALLAGHER,
Hon. , U.S.DT.
Plaintiff,
Civil Action No. __- ( / )
“ NOTICE AND PETITION FOR
IQVIA REMOVAL OF CASE FROM THE
, SUPERIOR COURT OF NEW JERSEY,
Defendant. LAW DIVISION, SOMERSET

COUNTY

TO: William T. Walsh, Clerk of Court
United States District Court for the District of New Jersey
Clarkson S. Fisher Building & U.S. Courthouse
402 East State Street, Room 2020
Trenton, NJ 08608

Charles Z. Schalk, Esq.
Savo, Schalk, Gillespie, O’Grodnick & Fisher, P.A.
77 Nozth Bridge Street
Somerville, NJ 08876
Attomeys for Plaintiff
Pursuant to 28 U.S.C. §§ 1331, 1441, and 1446, Defendant IQVIA Ine.
(improperly pled as “IQVIA”) (IQVIA” or “Defendant’’), respectfully submits this Notice and
Petition for Removal of a case from the Superior Court of New Jersey, Law Division, Somerset
County, bearing Docket No. SOM-L-1482-18, and as grounds for removal, states as follows:
1. Plaintiff, Margaret Gallagher (“Plaintiff’), has brought a civil action

against Defendant in the Superior Court of New Jersey, Law Division, Somerset County,
Case 3:18-cv-17682-MAS-TJB Document 1-1 Filed 12/28/18 Page 7 of 22 PagelD: 24

captioned Margaret Gallagher v. IOVIA, Docket No. SOM-L-1482-18. This action was

commenced by the filing of a Complaint on November 29, 2018, a copy of which is attached

hereto as Exhibit A.

2. Defendant was served with a copy of the Summons and Complaint on or
after November 29, 2018. ©

3. No proceedings have taken place in the state court action. Defendant has

not served. an answer or responsive pleading to Plaintiff's Complaint or made any appearance or
argument before the Superior Court of New Jersey.
4A, This Notice of Removal is timely filed within the provisions of 28 U.S.C.
§ 1446(b). Defendant effected removal within thirty (30) days of receipt of a paper from which
it could first be ascertained that this action is removable. See 28 U.S.C. § 1446.
5. This action arises out of Plaintiffs claims in her Complaint that her
employment was unlawfully terminated on or around October 8, 2018.
6. In the Complaint, Plaintiff alleges, inter alia, that Defendant violated her
rights under the Family and Medical Leave Act (“FMLA”), 29 U.S.C. § 2601, ef seg. See

Exhibit A, Plaintiff's Complaint, at Count Three.

7. Accordingly, this action is removable to this Court on the ground that
original jurisdiction over Plaintiffs claims exists pursuant to 28 U.S.C. § 1331, by virtue of its
federal question jurisdiction arising out of Plaintiff's claims under the FMLA, 29 U.S.C. § 2601,

et seq.

8. Pursuant to 28 U.S.C. §1441 (a), this action may be removed to this Court

because it is founded, in part, on claims or rights arising under the laws of the United States.
Case 3:18-cv-17682-MAS-TJB Document 1-1 Filed 12/28/18 Page 8 of 22 PagelD: 25

9, Pursuant to 28 U.S.C. §§ 1367 and 1441(c), this Court has supplemental
jurisdiction over Plaintiff's additional two (2) causes of action: (1) disability and age
discrimination in violation of the New Jersey Law Against Discrimination (“LAD”), N.J.S.A. §
10:5-1 ef seg. (Count One); and (2) discrimination in violation of the New Jersey Workers
Compensation Act (““WCA”), N.LS.A. § 34:15-39.1 (Count Two). See Exhibit A, Plaintiffs
Complaint, at Counts One and Two. |

10. Venue is proper in this Court pursuant to 28 U.S.C. §1441(a).

11. Defendant files this Notice of Removal without waiving any defenses to
the claims asserted by Plaintiff or conceding that Plaintiff has pled claims upon which relief can
be granted.

12. Pursuant to 28 U.S.C. § 1446(d), Defendant has given written notice of the
removal of this action to all adverse parties, and has filed a copy of this notice with the Clerk of
the Superior Court of New Jersey, Law Division, Somerset County,

WHEREFORE, Defendant respectfully requests that the within action, now
pending in the Superior Court of New J. ersey, Law Division, Somerset County, be removed to the
United States District Court for the District of New Jersey.

Respectfully submitted,

JACKSON LEWIS P.C.

220 Headquarters Plaza

East Tower, 7th Floor

Morristown, New Jersey 07960:
By: /si Brett M. Anders

Brett M. Anders

Eliza L. Lloyd
Attorneys for Defendant

Dated: December 28, 2018
440609/4842-4640-2434, v. 1
Case 3:18-cv-17682-MAS-TJB Document 1-1 Filed 12/28/18 Page 9 of 22 PagelD: 26

EXHIBIT “A”
Case 3:18 OWA7OBIAIAA 8 - TIER OROtH e232 14 ME Rant! 1a PB MranspRgeCM? Of8204424 41D: 27

SAVO, SCHALK, GILLESPIE, G'GRODNICK & FISHER, PA.
Charles Z. Schalk, Esq. (NJ Bar 1D# 020621991)

77 North Bridge Street

Somerville, New Jersey 08876

(908) 526-0707; (908) 725-8483 (fax); schalk@centraljerseylaw.com
Attorneys for Plaintiff Margaret Gallagher

 

MARGARET GALLAGHER, : SUPERIOR COURT OF NEW JERSEY
: LAW DIVISION:SOMERSET COUNTY
Plaintiff, : DOCKET NO.
V5. : Civil Action
IQVIA, : COMPLAINT AND JURY DEMAND
Defendant. :

 

Plaintiff, Margaret Gallagher, an individual residing at 901 Country Club Road,
Township of Bridgewater, County of Somerset, State of New Jersey, by way of complaint against

the defendant, says:

INTRODUCTION

1. At all relevant times, defendant IQVIA (hereinafter referred to as “IQVIA” or the
“company” or the “defendant”), was and is a company with offices in the State of New Jersey
including those located at 200 Corporate Center Drive, Township of Warren, County of

Somerset, State of New Jersey.

2. The New Jersey Law Against Discrimination (“LAD”) provides that it is unlawful
Case 3:18OM47682828- TURBO taITeRs: 321A ieplZ1ai 28 /t@nABIECM2Z01 ROPaga|D: 28

to discriminate against persons in theit employment due to their age and disability.
3. The New Jersey Workers Compensation Act CWCA”) prohibits retaliation against
an employee because she has pursued or exercised her rights under the workers compensation

statute,

A, The Federal Family and Medical Leave Act (“FMLA”) requires that the employer
protect the employee's job during leave and to restore the employee to the same or similar
position upon the employee's return to work.

5. It is unlawful for an employer to withhold these protections or discriminate or
terminate an employee who attempts to exercise his or her rights.

6. These laws provide significant penalties for wrongdoing including compensatory
dainages, lost wages and benefits, reinstatement with back pay, financial penalties, payment of

attormey’s fees and costs, and punitive damages.

7. Plaintiff Margaret Gallagher is an intelligent, accomplished and respected 60 year-
old woman.
g, The plaintiff began her employment with the company (including its predecessor

entities) serving Sanofi in Bridgewater, New Jersey on February 9, 2009,
9, Prior to her unlawful termination, the pleintiff wag earning a salary of $168,526.78
plus bonus for a total of approximately $177,000 annual compensation with the job title of

Marketing Operations Manager.
10. = At all times, the plaintiff was a loyal employee and her work was exemplary.
11. In February 2009, the plaintiff was recruited by the Marketing Director at Sanofi

to provide marketing and operations support for the oncology franchise.
Case 3:18 2VL7OR ANA 8- TIPS BO ER ett: 42 AME RecBidt /b8 MrenshagkCV? F829 P24 41D: 29

12, Initially, the plaintiff was the Project Manager/Operations Manager for Uroxatral.

13. This position evolved into providing support for multiple brands over the course
ofa decade up until the time of the plaintiff's termination.

14. Beginning October 2009, the plaintiff was the Project Manager on the team to
ptovide support to design, develop and execute Diabetes Support Programs with the CDE Help
Team and AlC Champions.

15. From 2009-2011, the plaintiff was the Operations Manager in charge of
coordinating all partners, including Creative Agency, Digital Agency, Database Vendor,
Fulfillment Center and Customer Service, for the launch of multiple CRM Programs,

i6. Alt these programs were launched flawlessly and on budget.

17. ‘Im late 2011, the plaintiff was asked by Sanofi management to serve as the Project

‘Manager for the launch of a groundbreaking blood glucose monitoring system iBGStar because
the project was falling behind schedule and due to be live in the market September 1, 2012,

18. Due to the plaintiff’s efforts, the project was pulled together and launched on
schedule, and the Brand Team presented her with the iBGStar award for Excellent Service.

19. In 2012, the plaintiff was the Project Manager on the team that developed,
executed and managed the Multiple Myeloma Journey Partners Program to provide personalized
peer-to-peer support for patients with Multiple Myeloma.

20. The program consisted of one-on-one and group presentations to educate patients
suffering from Multiple Myeloma and is stil] running to this day.

21. From 2012 to 2016, the plaintiff managed the CDE Help Team, Toujeo COACH

Peer Program and AlC Champions.
Case 3:180M-L/GRI2d0A8 - TJi9 Qotaimerd:42 1A VF eds t/P8 transRhagecl eof zZamagelD: 30

22. Jn January 2015, the plaintiff was asked by Sanofi management to assist with the
development of a centralized system to track all Sanofi Patient facing projects to ensure that there
were meeting FDA requirements and to prepare for an audit by the FDA.

23. The plaintiff coordinated the development of a SharePoint database system to
house all relevant program documents.

24, The plaintiff was also responsible for scheduling and running all mectings
between Brand Managers, Regulatory, Legai, Medical and Pharmacovigilance to review current
and new projects to ensure that al! programs comply with FDA requirements.

25. In 2017 and 2018, the plaintiff was the Operations Manager for all consumer
projects for PRALUENT, Apidra, Admelog and Multag Brands.

26. The plaintiff worked on the team to seamlessly migrate the MyPraluent patient
support program to three new vendors and all aspects of the transition were executed on time and
on budget.

27, The plaintiff coordinated the website launch when Admelog was available to
patients,

28. In fact, the website was ready to launch one week early and management noted
that this was unprecedented for a new site launch to be ready early.

29, Others referenced the plaintiff's invaluabie ability to “always Jaunch your
programs ahead of time.”

30. In addition, with regard to Apidra, the plaintiff began the development of the

launch of a new site scheduled for late first quarter 2019.

31. By way of background, the plaintiff's marketing experience is rich and deep and
Case 3:1&0M1 6822A8- To Rocsimenst:321A Mr iepslot/28 transRagecioi ehPagelD: 31

includes previous employment with AT&T, Novartis and Harrisdirect in senior level positions.

23. The plaintiff has a Bachelor of Science degree in marketing trom Villanova
University and M.B.A., from Seton Hall University,

24, The plaintiff was a highly regarded employee at the company.

25. The plaintiffs personnel record reflects consistent and sustained exemplary
reviews,

26, The plaintiff had many and varied achievements which she brought to the
company for a long period of time.

27, The plaintiff's compensation history with the company tracks and mirrors her
many accomplishments with repeated large salary increases to reward her fine work.

28. This includes a sizable increase, just three months before the plaintiff's
termination, from $164,096, 18 to $168,526.78 effective July 1, 2018.

29. In the plaintiff's most recent evaluation conducted in April 2018, just four months
before her termination, her manager stated, “Maggie works to deliver projects on time and
accurately, She will continue to grow in her Sanofi and JQVIA roles by focusing on the
highlighted areas .. . She can be counted on to get the job done.”

| 30, Being 60 years old, the plaintiff was the oldest and one of the highest paid
employees in her area.

31. Despite outstanding accomplishments, productivity and recognition, IQVIA not so
subtly terminated the plaintiff on October 8, 2018 because of her age.

32. When the plaintiff was terminated, she was specifically told that her termination

“was not a reflection on her contribution” so the company cannot naw suddenly claim her
Case 3:1S@W4 70B284A8 - TARY POtsners:321A VF Reb 1st /LBAEnshageEcde of g@amage|D: 32

performance was the reason for this unlawful termination.

33. When pressed further, the corporate Human Resources representative Nikki Hand
stated in writing on October 10, 2018 that the reason for the plaintiff's termination was allegedly

because of a “restructuring”.

34, | However, and again the company was not too smart in trying to cover its tracks,
ten days later on October 20, 2018, openly posted the plaintiffs exact position.

35, Therefore, the company’s claimed reason for the termination also is blatantly false
as there was no restructuring, |

36. The only thing that happened was a one-person RIF in which the company
terminated its oldest employee in this department in a blatant act of age discrimination
presumably to fill the position with someone younger and cheaper.

37.  Thisis reprehensible and an attempt to mask discrimination by stating a sham
non-discriminatory reason.

38. The company’s sham stated reason for this termination is further crippled by the

events which oceurred post-notification of the plaintiff's termination.

39, In particular, on October 1, 2018, the plaintiff was in the Sanofi office to attend a
meeting and communicated with her Sanofi Brand Managers that she would be off the Sanofi
account effective October 5, 2018 and they were all shocked as they were not notified by IQVIA

Management,

40. — The plaintiff’s Sanofi Brand Manager for Apidra stated, “I can’t belleve this, ] was
depending on you to manage the launch of the new Apidra site since I’'m so busy working on

other projects.”
Case 3:18 @W1/682324A8 - TORS .2OtR iie?s: 221A VF iRal71t/28 /lransRAgeChe ot 2HPag4 ID: 33

41, — Thig sentiment was echoed by the plaintiff's Brand Managers for PRALUENT,
Multaq and Admelog, as well as her previous manager whom she reported to from April 2017 to
August 2018, who was very concerned because she thought she had input into the decision.

42, The plaintiff's previous manager stressed that she did not and wanted to keep the
plaintiff on her brands PRALUENT and Multaq.

43. Adding a further complication for IQVIA in this matter are the following
additional facts. |

44, In particular, the plaintiff suffers from fateral epicondylitis caused by conditions in
her workplace and which was repeatedly documented in the company’s system as a workers
compensation claim since early 2018.

45. The plaintiff's condition required accommodation with certain restrictions,

46. When less invasive treatment failed, the plaintiff was scheduled for surgery for
November 7, 2018.

47. In the midst of requiring surgery, requiring medical leave and asserting a workers
compensation claim, the plaintiff was terminated, as set forth above, for reasons which make no
logical business sense.

48. —_ Tronically, under the stated Corporate Ragponsibility contained on IQVIA’s web
site, it states “Wherever IOVIA does business in the world, the fimdamental values of honesty,
integrity and ethical conduct form the core of everything we do. Our reputation is shaped by the
personal decisions of every employee, IQOVIA staff strive to be decent and fair-minded, and we
do what is right on the job, even in the most difficult situations.”

49, Unfortunately, these words are mere lip service and are not backed up by action.
Case 3:18 0MiU768MS82A& TIB29ROCaneas-BALAM ig &.2748/TanPiaged720h &DPanelD: 34

50, Defendant JOVIA was not honest, lacked integrity and was not fair or decent in
terminating this valuable, hard-working 60 year-old woman.

51, Under the LAD, it is unlawful for an employer to discriminate due to an
employee’s age and disability,

52. Under the New Jersey Workers Compensation Act, it is illegal to retaliate against
an employee because she has pursued or exercised her rights under the workers compensation
statute,

53. Under the FMLA, an employee’s job must be protected during medical leave, and
it is against the law to terminate someone because they take medical leave,

54. Unfortunately, defendant IQVIA violated all these laws.

55. After a decade of outstanding loyal employment, plaintiff Margaret Gallagher was
rewarded for this valuable service with a termination based on the unlawful factors of age,
disability, asserting claims for workers compensation and taking medical leave.

56, These actions by defendant IOVIA and its management team violate New Jersey’s —
Law Against Discrimination, the New Jersey Workers Compensation Act and the Federal Family
and Medical Leave Act.

57, At the age of 60 with ongoing serious medical conditions to contend with, the
plaintiff is now unemployed, left with the prospect of attempting to find replacement employment
at an advanced age, with the blemish of a termination on her record, while trying to keep herself
healthy with significant medical conditions and necessary medical treatment required without

medical coverage.

58. It is likely to take a significant length of time to find new employment, and if and
Case 3:180WH 7EBI280A8- THRO QO tBIMErE: 32 AVF Re COL8/ 28 rnsRAGeCheot LPagelD: 35

when the plaintiff is able to find replacement employment, it is likely that she will have to fake a
substantial cut in compensation and benefits,

59, In addition, the plaintiff has now lost her accumulated benefits, seniority and
assorted compensation that she had gathered with LOVIA.

60, At great additional cost, the plaintiff now has to scramble to find medical coverage
for medical treatment in the coming year.

61. Furthermore, the unexpected termination has left the plaintiff devastated
emotionally and financially, and she suffers from depression, stress, humiliation, sleep
difficulties, distress, embarrassment, nervousness, loss of earnings and attomey’s fees,

62.  Asadirect, foreseeable and proximate result of the defendant’s unlawful conduct,
the plaintiff has suffered and will continue to suffer substantial losses in earnings, benefits,
teputation, job experience, retirement benefits and other benefits that she would have received
absent defendant’s unlawful conduct. |

63. Aga further direct, foreseeable and proximate result of the above-mentioned acts,
the plaintiff has suffered and will continue to suffer humiliation, mental pain and anguish,
embarrassment, emotional distress, and pain and suffering.

64. The plaintiff has incurred and will continue to incur significant legal expense in
prosecuting these claims,

65. The plaintiff is informed and believes, and based thereon alleges, that the
outrageous conduct of the defendant was done with malice, with a conscious disregard of her
rights, with the intent, design and purpose of injuring her.

66. By reason thereof, the plaintiff'is entitled to punitive damages from the defendant
Case 3: S0v4L 06 82MAS-TiHB9/ddo cumenish- AM Fig doley/28/tanFageawot e2oBapelD: 36

ina sum according to proof at trial,
COUNT ONE (LAD - DISABILTEY AND AGE)

67. The plaintiff repeats her allegations contained in the Introduction as though fully
set forth herein.

68. This action is brought pursuant to New Jersey’s Law Against Disctimination,
NLLS.A, 10:5-1, ef seg., which prohibits discrimination against individuals because of age and
disability in the terms, conditions or privileges of employment.

69. The defendant's conduct as alleged in the complaint constitutes unlawful

employment practices, unlawful discrimination and failure to accommodate in violation of New

Jersey’s Law Against Discrimination, NuLS.A, 10:5-1, ef seq.

 

WHEREFORE, plaintiff Margaret Gallagher requests judgment against defendant IQVIA
_ for the following: |

a. Compensatory damages, including lost wages (back and front pay), lost benefits,
emotional distress damages, and monetary loss;

b. Punitive damages;

c. Attorneys’ fees (including enhancements and multipliers) and costs of suit;
d, Prejudgment interest; and

e. Such other and further relief as the court may deem appropriate.

COUNT TWO (WCA)

70. The plaintiff repeats her allegations contained in the Introduction and Count One

as though filly set forth herein.

71. This action is brought pursuant to the New Jersey Workers Compensation Act

10
Case 3: 1800-11-06 828 MAS -TI29/doosumesish- Ai Aled 127/48/teanPiage Amok s20RagAlD: 37

(“WCA”), NLLS.A, 34:15-39,1 which provides that it is unlawful for an employer to discharge or
in any way discriminate against an employee because the employee has claimed or attempted to
claim workers compensation benefits from the employer.
72. The defendant’s conduct as alleged in the complaint constitutes unlawful
employment practices, untawful discrimination and retaliation in violation of the WCA.
WHEREFORE, plaintiff Margaret Gallagher requests judgment against defendant IQVIA

for the following:

aA. Compensatory damages, including lost wages (back and front pay), lost benefits,
emotional distress damages, and monetary loss;

b. Punitive damages;

c Attorneys’ fees (including enhancements and multipliers) and costs of suit,
d. Prejudgment interest; and
& Such other and further relief as the court may deem appropriate.

COUNT THREE (FMLA)

73, The plaintiff repeats her allegations contained in the Introduction and Counts One
and Two as though fully set forth herein.

74, This action is bronght pursuant to the Federal Family and Medical Leave Act,
which requires that the employer protect the employee’s job during medical leave and to restore
the employee to the same or similar position upon the employee's return to work.

75. tt is unlawful for an employer to withhold these protections or to discriminate or

terminate an employee who attempts to exercise these rights,

76. The defendant's conduct as alleged in the complaint constitutes unlawful

lt
Case 3:18CN--D8828RINS-TIB9/FDdUMN2t32- AMPHed J Bt28/TRan Page C20 20BageID: 38

employment practices and unlawful diserimination in violation of the Federal Family and
Medical Leave Act.

WHEREFORE, plaintiff Margaret Gallagher requests judgment against defendant IQVIA
for the following;

a, Compensatory damages, including lost wages (back and front pay), lost benefits,
emotional distress damages, and monetary loss;

b. Punitive damages:

G. Attorneys’ fees (including erhancements and multipliers) and costs of suit;
d. Prejudgment interest; and

& Such other and further relief as the court may deem appropriate.

SAVO, SCHALK, GILLESPIE, O’GRODNICK & PISHER, P.A.
Attorneys for Plaintiff Margaret Gallagher

a,

CoS

By: Charles z, Schalk
Dated: ‘ \ BAS

DESIGNATION OF TRIAL COUNSEL

 

Pursuant to R. 4:25-4, Charles 7. Schalk, Esq., is hereby designated as trial counsel for
plaintiff in the above matter,

ms

—
Cee >

Charles 7. Schalk
Dated: ~* \ oer

12
Case 3:18aIM-1(09428vlAS-TIBo/Paeumestse AMF 4 2fa8/ ThnPage Cea B2deage/liD: 39

CERTIFICATION OF NO OTHER ACTIONS

Pursuant to R, 4:5-1, itis hereby stated that the matter in controversy is not the subject of
any other action pending in any other court or of a pending arbitration proceeding to the best of
my knowledge or belief. Also, to the best of my knowledge, no other action or arbitration
proceeding is contemplated, Further, other than the parties set forth in this pleading, I know of
no other parties that should be joined in the above action, In addition, | recognize the continuing
obligation of each party to file and serve on all parties and the court an amended certification if
there is a change in the facts stated in the original certification.

Ca

Charles Z., Schalk
Dated: \ Near

JURY DEMAND

 

' ‘The plaintiff hereby demands a trial by jury on all of the triable issue of this complaint
pursuant to R. 1:8-2(b) and RB, 4:35-1(a).

C2.
ated: wear Charles Z. Schalk
| DEMAND FOR INSURANCE
The plaintiff hereby demands that the defendant identify and produce for inspection and

copying, all policies of insurance which may provide coverage for some or all of the claims
asserted herein, including but not limited to, employer liability, general liability, directors and

officers, and homeowners. _
ety
C. ae

Charles 4, Schalk
Dated: a\ Qa NE

13
